DISSENTING OPINION
Laweence, Judge:
For the reasons assigned infra, I respectfully dissent from the decision and judgment expressed by the majority.
In our original decision in this case, reported as Criterion Lamp & Shade Co. v. United States, 26 Cust. Ct. 408, Abstract 55471, it was the unanimous opinion of the court that the subject merchandise— key electrical sockets — was properly classified by the collector of customs as “Articles or wares not specially provided for, if composed wholly or in chief value of * * * copper * * *, but not plated with platinum, gold, or silver, or colored with gold lacquer, whether partly or wholly manufactured,” as provided in paragraph 397 of the Tariff Act of 1930 (19 U. S. C. §1001, par. 397), upon the authority of A. N. Khouri & Bro. v. United States, 22 C. C. P. A. (Customs) 28, T. D. 47037, and United States v. N. Minami & Co., Inc., 29 C. C. P. A. (Customs) 169, C. A. D. 188, citing also Globe Lighting Fixture Mfg. Co. v. United States, 16 Cust. Ct. 31, C. D. 980.
Judges Rao and Ford concurred in the conclusion reached in the Criterion case, solely by reason of the decision in the Minami case, supra.
*63The factual record in this case when formerly before us consisted of exhibit 1, a representative sample of the merchandise in controversy, which, it was agreed between the parties, “consists of key sockets to which electric wires are attached; and that the sockets are used in turning on and off electric current and also as holders for electric bulbs.” [Italics supplied.]
It was also stipulated “that the trade catalog, of which the catalog of the Midtown Electric Supply Company is illustrative, described merchandise of the same character as wiring devices.” It does not appear, however, that the catalog was introduced in evidence.
In due time after the court rendered its original decision in this case, a rehearing was granted, and at the trial counsel amplified the record by agreeing that—
(1) The electric key sockets are in fact wiring devices and they are known in the trade as wiring devices and they are listed and designated in the trade catalogs as wiring devices.
(2) The said electric key sockets involved in each of these protests are identical.
There were also received in evidence as plaintiff’s exhibits 2 and 3 portions of trade catalogs, illustrating and describing key sockets.
The majority in its opinion refers to the fact that at the time the present case was originally before us for decision we also decided the case of National Carloading Corp. v. United States, 26 Cust. Ct, 173, C. D. 1320, wherein we held that certain metal push-button electrical sockets (those in the present case being key electrical sockets) were properly classified for duty as manufactures of base metal pursuant to the provisions of paragraph 397, supra.
It is pointed out by the majority that the claims of the plaintiffs in the two cases are distinguishable in that National Carloading relied upon the first and third provisions of paragraph 353 while in the Criterion case plaintiff relies upon the second provision of said paragraph. Since the National Carloading case contained evidence to establish “that the push-button sockets in controversy are in fact parts of lighting fixtures” the court, following the Minami and Khouri cases, sustained the classification by the collector of customs.
The majority is now of the opinion that our original decision herein “was rendered without a due regard for the differences which exist between the record and the claim in the instant case, and the record and claims in the so-called companion case.” Further, the majority states — “Specifically, the decision in the National Carloading case rested upon a finding of fact, made upon sufficient testimonial evidence to support it, that the there-involved articles were parts of lighting fixtures.”
In my opinion, the record in the instant case contains undisputed evidence that the key sockets in controversy are used not only for *64turning on and off electrical current but also “for bolding electric bulbs.”
While there has been no direct evidence offered as to the ultimate use to which the imported articles are put, nevertheless, there are circumstances from which proper inferences may be drawn with respect to their use.
Moreover, samples are said to be potent witnesses. United States v. May Department Stores Co., 16 Ct. Cust. Appls. 353, T. D. 43090; United States v. Bernard, Judae & Co., 18 C. C. P. A. (Customs) 68, T. D. 44029; and United States v. Abercrombie & Fitch Co., 20 C. C. P. A. (Customs) 267, T. D. 46060. From a visual examination of the sample, exhibit 1, it is obvious, and it is a matter of common knowledge of which the court may take judicial notice, that such articles are of a class or kind in daily use in connection with lighting fixtures. (31 Corpus Juris Secundum, Evidence, section 9, et seg.)
Furthermore, it would seem to be a fundamental concept that a court may take judicial notice of its own records for all proper purposes. (31 Corpus Juris Secundum, Evidence, section 50.) For instance, in the Minami case, supra, our appellate court, in the course of its opinion, remarked—
With respect to the Khouri & Bro. case, supra, it seems proper to say at this point that in our study of the instant case we have taken occasion to reexamine the record which was there presented, as well as our opinion (written by the writer of the instant opinion), * * *. [Italics supplied.]
If we reexamine the record and opinion in the National Carloading case (which is now the subject of a rehearing), it will clearly appear from the description of the merchandise in that case that it is the same in all material respects as the merchandise represented by exhibit 1 herein, with the exception that the articles there were operated by means of a push button whereas in the present instance the maimer of operation is by means of a so-called key. If the push-button sockets are of a kind which are excluded from the terms of paragraph 353 (and it is implicit in the opinion of the majority that the push-button sockets in the National Carloading case are excluded from paragraph 353), it would seem that an anomalous result would flow from now attempting to distinguish the key sockets of the instant case from the push-button sockets in the National Carloading case.
The majority states that the finding of fact in the National Carloading case that the articles there involved were parts of lighting fixtures “made relevant the extended review of the background of, and circumstances under which, paragraph 353 was enacted, as set forth in the Minami case, supra.” The historical background of paragraph 353 the majority states — “spells out a congressional intent to include within the provisions of paragraph 397, supra, the basket clause of the *65metal schedule, illuminating or lighting fixtures, lamps, lamp bases, candelabra, candlesticks, and parts of any of the same.”
That the impact of the court’s analysis of the historical congressional background of paragraph 353 may be appreciated, extracts are quoted from the Khouri and Minami cases, supra, from which it will be seen that our appellate court explored the background of paragraph 353 very thoroughly before reaching its conclusions.
The following is quoted from the opinion of the court in the Khouri case, which was decided in 1934:
Paragraph 353 of the 1930 act is new to tariff legislation. Its legislative history, as set forth in the brief on behalf of the Government, indicates, we think, that Congress was seeking largely to provide a particular classification for certain types of electrical devices, some of which had been theretofore classified as machines, and others as manufactures of metal, or articles in chief value of metal, and possibly some under still other provisions.
We do not find in it, however, any language which seems to us to show a legislative intent of bringing lamp bases, or unfinished lamps, under said paragraph as “parts” of any of the numerous things for which provision is there made. We do not understand that there is any claim here that lamps, or lamp bases, are ejusdem generis with any of the articles eo nomine mentioned in said paragraph 353. The argument is rather to the effect that since the paragraph provides for “electrical * * * wiring * * * apparatus, instruments * * * and devices; * * *and parts thereof, finished or unfinished * * and since it is essential to wire lamps of the kind here at issue in order to furnish light, the language is broad enough to include them. The suggestion is that the wire, with other appurtenances, is suitable for distributing electrical energy and does distribute it.
In the sense that the electric current passes by means of a wire there is a distribution in a broad sense, but as used in said paragraph 353, we think “articles suitable for * * * distributing electrical energy” obviously must be given the technical meaning appertaining to the art, and that means through or over which electrical current merely passes were not intended to be included therein. Electrical distributors have a well-understood meaning in the art. Webster’s New International Dictionary gives as one definition of distributor:
An apparatus for distributing an electric current, either to various points in rotation, as in some motors, or along two or more lines in parallel, as in a distributing system.
We do not regard the lamps or lamp bases here at issue as being the type of electrical apparatus, instrument, or device intended to be covered by the paragraph.
* * * a mere showing that electric wires are put in the lamps, and that bulbs and other appurtenances essential to ordinary electric lamp lighting are placed therein, would not serve to bring the lamps within the paragraph. Such wires, bulbs, switches, and sockets are not the character of elements to which we think the paragraph alludes. * * *
We do not regard the imported articles as being parts of anything provided for in paragraph 353 of the Tariff Act of 1930.
In the Minami case, which was decided in 1941, the court again referred to the legislative history of paragraphs 353 and 397 and made the following observations:.
*66We may say here that this court has regarded paragraph 353 of the Tariff Act of 1930, supra (which was new in that act), or at least parts of it, as being ambiguous, and in different decisions recourse has been had to its legislative history as an aid in construing it. United States v. R. W. Cramer & Co., Inc., 22 C. C. P. A. (Customs) 45, T. D. 47049; Ralph C. Coxhead Corp. v. United States, 22 C. C. P. A. (Customs) 96, T. D. 47080. In the Khouri & Bro. case, supra, the legislative history was referred to but not recited.
Reference may be had to those decisions for such legislative history as was deemed pertinent in those cases. Much of it has little bearing on the issue now before us and need not be repeated.
Such legislative history as is deemed particularly pertinent here may be stated as follows:
H. R. 2667, which eventuated in the Tariff Act of 1930, as reported from the Committee on Ways and Means and as it passed the House, carried a paragraph numbered 387 which read:
Par. 387. Illuminating or lighting fixtures, lamps, lamp bases, candelabra, and candlesticks, any of the foregoing and parts thereof, finished or unfinished, not specially provided for, if wholly or in chief value of base metal or alloy, 50 per centum ad valorem; if wholly or in chief value of, or plated with, platinum, gold, or silver, 65 per centum ad valorem.
No special reference was made to it in the report of the Committee on Ways and Means which accompanied the bill, but it was printed in italics in the report, thus indicating it to be a change from the Tariff Act of 1922.
In the report of the Senate Committee on Finance which accompanied the bill when reported to the Senate (Senate Report No. 37, 71st Congress, 1st session, page 19) the following appears:
Paragraph 387. — Lighting Fixtures
Provision for lighting fixtures has been eliminated with the intent of making them dutiable under the basket paragraph 398.
That number — 398—referred to the bill as it was laid before the Senate. In the subsequent renumbering of paragraphs in the act, it became No. 397, under which the merchandise here at issue was classified by the collector. It corresponds to paragraph 399 of the 1922 act.
In addition to the foregoing a statement was contained in that portion of the Senate committee’s report relating to paragraph 353 which read:
It is not intended that this paragraph should include lighting fixtures, provided for in paragraph 387 of the House bill, and eliminated therefrom by the Senate committee.
After the bill, H. R. 2667, had passed both Houses of Congress and before the conferences between managers of the respective Houses were held, the United States Tariff Commission prepared a supplement to tariff information relating to items in the bill which were subject to conference. Reports of the United States Tariff Commission, vol. 29. The discussion of paragraph 353 begins on page 198 of the volume. While that discussion is interesting, such of it as might be regarded as having any bearing upon the instant case is expressed in the committee reports and need not be quoted here.
The discussion of the stricken paragraph 387 of the House bill is found on page 232 of vol. 29, Tariff Commission Report, where it is said, inter alia-.
Under the act of 1922 and bill as passed by the Senate, lighting fixtures, lamps, candlesticks, and candelabra are dutiable as manufactures of metal, n. s. p. f. In the House bill special provision was made for them, but the *67same rates of duty were provided that were levied in the basket clause in that bill. In the Senate the paragraph was eliminated, thereby returning the articles to the general provision in paragraph 398.
In the statement of the managers on the part of the House, filed in connection with the conference report (H. R. Report 1892, 71st Congress, 2nd session) at page 64, it was said that the effect of striking out the paragraph 387 (to which the House agreed) was “to throw the items into the basket clause of the metal schedule.”
Prom the foregoing it is our tentative view that it was not the intention of Congress to include lighting fixtures, even though of an electrical character, in paragraph 353, but that it was intended that they should be classified under what eventually became paragraph 397. It is true that there is no reference in paragraph 397 to articles having an electrical element, but unless it was intended to include therein some articles having such an element, much of the discussion of paragraph 353 — the electrical paragraph — by the Senate Committee’s report above quoted would seem to be without meaning.
* * * * * * *
* * * It may be remarked, incidentally, that such history would seem to support the conclusion reached by both the trial court and this court in the Khouri & Bro. case, supra [22 C. C. P. A. (Customs) 28, T. D. 47037], although it was not recited in our decision there.
In the course of its opinion in this case, the majority states:
The record in this case, documentary as well as stipulated, establishes the single ultimate fact that the involved key sockets are wiring devices. Wiring devices are specifically provided for within the second subdivision of paragraph 353, supra, and, hence, the merchandise at bar should fall within the scope of that provision.
It does not necessarily follow that because the articles are, in fact, wiring devices that as a matter of law they should be so classified in paragraph 353. Our appellate court has clearly indicated in the Khouri case, supra, that—
* * * a mere showing that electric wires are put in the lamps, and that bulbs and other appurtenances essential to ordinary electric lamp lighting are placed therein, would not serve to bring the lamps within the paragraph.
Then the court added significantly — “Such wires, bulbs, switches, and sockets are not the character of elements to which we think the paragraph alludes.”
Moreover, it is very obvious from an examination of the opinions in the Khouri and Minami cases that in the appellate court’s analysis of paragraph 353 it was drawing no distinction between the various subdivisions of the paragraph in arriving at its conclusion.
In the course of its opinion in the present case, the majority further observes—
It is not to be supposed that our appellate court would adhere to that point of view with the question squarely before it of whether electrical key sockets, used for turning on and off electrical current, and also for holding bulbs, conceded by the parties to be, and regarded by the trade as, wiring devices, fall within the provision of paragraph 353 for wiring devices.
*68Although oux appellate court in the Minami case stated that the Khouri opinion “contained certain dicta not essential to the decision,” it did not in any way indicate its repudiation of the views expressed therein. Therefore, I am not willing to speculate upon what the court might do “with the question squarely before it,” since it is an unmistakable fact that in the Khouri case our appellate court expressed its considered opinion that paragraph 353 did not include wires, bulbs, switches, and sockets, and, 7 years later, in the Minami case, after a searching analysis of the congressional history surrounding paragraph 353, stated that “it was not the intention of Congress to include lighting fixtures, even though of an electrical character, in paragraph 353.”
While it appears from the record that sockets like those in controversy would now be returned by the collector of customs at the port of New York as wiring devices pursuant to the provisions of paragraph 353, swpra, there is no evidence indicating how such articles would be classified by the collectors of customs at other ports.
For the foregoing reasons and upon the authority of the Khouri and Minami cases, I am of the opinion that the protests should be overruled.